    Case 1:18-mj-00590-MSN Document 1 Filed 12/10/18 Page 1 of 2 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT FOR THE


                              EASTERN DISTRICT OF VIRGINIA


                                     ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                      Criminal No.: l:18Mj590
                 V.



BREANNA A. KRAMER,                                            Initial Appearance: January 7,2019

                        Defendant.



                                   CRIMINAL INFORMATION


                                     (Misdemeanor 7517202')

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about October 1,2018, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia, the defendant,

BREANNA A. KRAMER,did unlawfully and knowingly assault and batter J.K., a family

member, by striking him.

(In violation of Title 18, United States Code, Section 13 assimilating Virginia Code,Section
18.2-57.2(A)).

                                                      Respectfully Submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney


                                                      Amaihda R. Witfiams
                                                      Special Assistant United States Attorney
                                                      2100 Jamieson Ave
                                                      Alexandria, VA 22314
                                                      Phone:(703)299-3776
                                                      Fax:(703)299-3980
                                                       Amanda.R.Williams@usdoj.gov
Case 1:18-mj-00590-MSN Document 1 Filed 12/10/18 Page 2 of 2 PageID# 2
